Order unanimously reversed on the law without costs and matter remitted to Oswego County Family Court for further proceedings on the petition. Memorandum: The admission to the allegations of the petition, as amended, was made by respondent’s attorney and not by respondent personally. The court did not ascertain through allocution that respondent admitted to the acts alleged in the amended petition, that he voluntarily waived his rights to a fact-finding hearing, and that he was aware of the possible dispositional orders (see, Family Ct Act § 321.3). Accordingly, the court should not have accepted the admission (Matter of William C., 140 AD2d 1004). (Appeal from order of Oswego
*1011County Family Court, Comstock, J. — juvenile delinquency.) Present — Dillon, P. J., Callahan, Doerr, Green and Davis, JJ.